DETAILED ACTION

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or suggest the claimed second image forming apparatus (including a second fixer that fixes an image formed on the recording medium) connected to a downstream side of a first image forming apparatus (including a first fixer that fixes an image formed on a recording medium) in a recording medium transport direction, and a  hardware processor that determines first transport control content in which the recording medium is transported in the first image forming apparatus and the second image forming apparatus, when an image is formed on the recording medium both in the first image forming apparatus and in the second image forming apparatus, and sets second transport control content so that the recording medium that has been processed by the first fixer is processed in a different position by the second fixer, when in the first transport control content, the recording medium that has been processed by the first fixer is processed in the same position by the second fixer, in combination with the remaining claim elements as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Sreekumark et al. (US 9250595) disclose controlling an electrophotographic printer using an image region database; Hitaka (US 2012/0120422) disclose control of an image forming system including first and second image forming apparatuses with respective first and second fixers; Kudo et al. (US 2012/0087690) disclose an image forming system with first and second image forming apparatuses and respective fixers and control thereof.
Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSEPH S WONG/
Primary Examiner, Art Unit 2852



JSW